Mb. Justice Graves delivered the opinion of the court. This case was begun to the January term, 1915, of the County Court of Scott county, which convened on January 11th of that year. On that day appellants filed in that court their plea of the general issue. Thereupon the case was set for trial for January 25, 1915, at 9 o’clock a. m., and court adjourned to that time. On the next day appellants, without leave of court, filed a second plea of want of consideration. On the convening of court on January 25th the second plea so filed was on motion of appellee stricken from the files, and a motion of appellant for leave to file a third plea of failure of consideration was denied. No showing was made why the second and third pleas were not filed with the plea of general issue. The case was tried on the issues made by the declaration and the plea of general issue, and resulted in a verdict for appellee, followed by a judgment for him against appellants for $310.30. Appellants contend that it was error to strike the second plea from the files and to deny their motion for leave to file on the eve of the trial the third plea. When issues have been made upon a declaration and a plea, it is a matter of discretion with the trial court whether leave to file additional pleas will be allowed, and when such additional pleas present new issues and tend only to confusion and delay, leave to file them should be denied, unless a showing is made of some reasonable excuse why the same was not filed earlier. Davis v. Lang, 153 Ill. 175-180; Wilson v. Wilson, 125 Ill. App. 385-388; Glos v. Patterson, 209 Ill. 448-450; Glos v. Swanson, 227 Ill. 179-181. It is not error to strike from the files a plea that has been filed without leave of court. Edbrooke v. Cooper, 79 Ill. 582-584; Millikin v. Jones, 77 Ill. 372-374. Under the facts in this case, there was no error in the rulings complained of. Judgment affirmed. Affirmed.